Opinion of the Court, Gary, P. J. In this record there is a praecipe for a record ordering “ an authenticated transcript of the record in this cause and insert therein”—then follow nineteen items to be inserted. The certificate of the clerk is that the record brought up is a “ true, perfect and complete transcript of the record according to the praecipe filed.” The bill of exceptions says that a lot of exhibits “ are hereto annexed and made part hereof ” and none are annexed, but some documents are filed in this court, with the title and number of this case upon them. They also have indorsed upon them the filing by the clerk of the Circuit Court. They would be no part of the record if the clerk’s certificate was a good one. Stock Quotation Telegraph Co. v. Board of Trade, 44 Ill App. 358; 144 Ill. 370; Monson v. Kill (Ill.), 33 N. E. R. 42. Hothing short of putting all documents into the bill of exceptions above or preceding the signature of the judge, with proper words of identification, is safe. Rosenstiel v. Gray, 112 Ill. 282; Patterson v. Churchman, 122 Ind. 379; Charles v. Remick, 50 Ill. App. 534. We have said enough about the necessity of a certificate, that the transcript is of the whole record, in Heffron v. Rice, 50 Ill. App. 332. Upon the showing here made of the action of the court below, we can not review the judgment, and it is affirmed.